 Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 1 of 21 PageID #: 91



                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


UNITED STATES OF AMERICA,                         )
          Plaintiff,                              )
                                                  )   Case No. 4:19-cv-00415
v.                                                )
                                                  )
ALEXANDRU BITTNER,                                )
         Defendant.                               )


          DEFENDANT ALEXANDRU BITTNER’S FIRST AMENDED ANSWER

                                              [JURY DEMAND]

Defendant, Alexandru Bittner (“Bittner”), by his undersigned counsel, answers plaintiff,

the United States’ complaint as follows:


     1. Admits, but denies the Court has jurisdiction to impose criminal penalties against

        Bittner.

     2. Admits and alleges that Bittner resides in this district.

     3. Admits.

     4. Admits first and second sentence. Denies third sentence with respect to the year

        his wife and daughter moved. Alleges Bittner moved back to Romania in 1990

        and that his wife and daughter moved back to Romania in 1991. Admits the

        remainder of paragraph 4.

     5. Admits that Bittner did not file Forms TD F 90-22.1, Report of Foreign Bank and

        Financial Accounts (“FBARs”) prior to May 21, 2012. Denies the remainder of

        paragraph 5. Denies any implication that the failure to file FBARs was intentional

        or knowing.




Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
 Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 2 of 21 PageID #: 92



    6. Denies that Bittner intentionally or knowingly failed to disclose that he had foreign

        bank accounts on his 2007 through 2011 original Form 1040 federal income tax

        returns filed in May 2012. Admits the remainder of paragraph 6, but alleges that

        he engaged CPA Jeff Beckley (“CPA Beckley”) to prepare any required tax

        returns and FBARs; that CPA Beckley prepared tax returns and FBARs for 2007

        through 2011and filed them on Bittner’s behalf in May of 2012; that CPA Beckley

        nevertheless checked the “no” box on the income tax returns filed simultaneously

        with the FBAR filings and that Bittner did not notice that CPA Beckley had

        checked that box.

    7. Admits, and alleges that the FBARs were prepared by CPA Beckley who

        incorrectly advised Bittner about his reporting obligations with respect to those

        FBARs.

    8. Denies. Alleges that the original 2009 FBAR identified one account ending 0320

        at UnitCredit Tiriac Bank in Romania with a max value of $333,333. Further

        alleges that the FBAR forms were prepared by CPA Beckley who incorrectly

        advised Bittner about his reporting obligations with respect to those FBARs.

    9. Admits.

    10. Admits. Alleges Bittner did not have any knowledge regarding the existence of

        FBARs or his obligation to file them until after he returned to the United States

        from Romania in 2011, and that upon learning of his obligation he promptly took

        steps to file any required forms. Further alleges that any mistakes made with

        respect to the FBARs are attributable to the negligence of CPA Beckley.




                                              2
Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
 Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 3 of 21 PageID #: 93



    11. Admits first sentence of paragraph 11. Denies second sentence. Alleges Bittner

        did not have any knowledge regarding the existence of FBARs or his obligation

        to file them until after he returned to the United States from Romania in 2011,

        and that upon learning of his obligation he promptly took steps to file any

        required forms. Alleges that any mistakes made with respect to the FBARs are

        attributable to the negligence of CPA Beckley. Further alleges that Bittner was

        required to file a single FBAR for each year at issue stating that he had a

        financial interest in 25 or more accounts and stating the number, but was

        instructed by Part I, section 14 of the form not to complete Parts II or III of the

        form.

    12. Admits that Bittner had signature authority or control over and an interest in the

        accounts listed in paragraph 12 in his name. Denies that he had signature

        authority or control over the accounts listed in the names of entities. Admits that

        he had a “financial interest” as defined for purposes of FBAR forms in the

        accounts of the listed entities, with the exception of the following entities as to

        which he owned 50 percent or less of the outstanding stock in 2007:


                          Ecofish SRL


                          Gama Mac Grup SRL


                          Aquarom Elite SRL


                          Hotel Venetia SRL


                          LCA Service SRL




                                               3
Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
 Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 4 of 21 PageID #: 94



                          Piscicola Murghiol SRL


                          Piscicola Jurilovca SA


        Denies that all the accounts listed are necessarily separate accounts.


    13. Denies the first and final sentences of paragraph 13. Admits the second

        sentence.

    14. Denies that Bittner was required to file FBARs for 2007 reporting his signature

        authority or control over, or interest in, all of the foreign accounts listed in

        paragraph 12. Alleges that Bittner was required to file a single FBAR for 2007

        stating that he had a financial interest in 25 or more accounts and stating the

        number, but was instructed by Part I, section 14 of the form not to complete Parts

        II or III of the form. Alleges Bittner did not have any knowledge regarding the

        existence of FBARs or his obligation to file them until after he returned to the

        United States from Romania in 2011, and that upon learning of his obligation he

        promptly took steps to file any required forms.

    15. Admits that Bittner had signature authority or control over and an interest in the

        accounts listed in paragraph 15 in his name. Denies that Bittner had signature

        authority or control over the accounts listed in the names of entities. Admits that

        he had a “financial interest” as defined for purposes of FBAR forms in the

        accounts of the listed entities, with the exception of the following entities as to

        which he owned 50 percent or less of the outstanding stock in 2008:


                          Ecofish SRL


                          Gama Mac Grup SRL


                                                   4
Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
 Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 5 of 21 PageID #: 95



                          Aquarom Elite SRL


                          Hotel Venetia SRL


                          LCA Service SRL


                          Piscicola Murghiol SRL


        Denies that all the accounts listed are necessarily separate accounts.


    16. Denies the first and final sentences of paragraph 16. Admits the second

        sentence.

    17. Denies that Bittner was required to file FBARs for 2008 reporting his signature

        authority or control over, or interest in, all of the foreign accounts listed in

        paragraph 15. Alleges that Bittner was required to file a single FBAR for 2008

        stating that he had a financial interest in 25 or more accounts and stating the

        number, but was instructed by Part I, section 14 of the form not to complete Parts

        II or III of the form. Alleges Bittner did not have any knowledge regarding the

        existence of FBARs or his obligation to file them until after he returned to the

        United States from Romania in 2011, and that upon learning of his obligation he

        promptly took steps to file any required forms.

    18. Admits that Bittner had signature authority or control over and an interest in the

        accounts listed in paragraph 18 in his name. Denies that he had signature

        authority or control over the accounts listed in the names of entities. Admits that

        he had a “financial interest” as defined for purposes of FBAR forms in the

        accounts of the listed entities with the exception of the following entities as to

        which he owned 50 percent or less of the outstanding stock in 2009:


                                                5
Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
 Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 6 of 21 PageID #: 96



                          Ecofish SRL


                          Gama Mac Grup SRL


                          Aquarom Elite SRL


                          Hotel Venetia SRL


                          LCA Service SRL


                          Piscicola Murghiol SRL


        Denies that all the accounts listed are necessarily separate accounts.


    19. Denies the first and final sentences of paragraph 19. Admits the second

        sentence.

    20. Denies that Bittner was required to file FBARs for 2009 reporting his signature

        authority or control over, or interest in, all of the foreign accounts listed in

        paragraph 18. Alleges that Bittner was required to file a single FBAR for 2009

        stating that he had a financial interest in 25 or more accounts and stating the

        number, but was instructed by Part I, section 14 of the form not to complete Parts

        II or III of the form. Alleges Bittner did not have any knowledge regarding the

        existence of FBARs or his obligation to file them until after he returned to the

        United States from Romania in 2011, and that upon learning of his obligation he

        promptly took steps to file any required forms.

    21. Admits that Bittner had signature authority or control over and an interest in the

        accounts listed in paragraph 21 in his name. Denies that he had signature

        authority or control over the accounts listed in the names of entities. Admits that


                                                6
Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
 Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 7 of 21 PageID #: 97



        he had an “interest” as defined for purposes of FBAR forms in the accounts of

        the listed entities with the exception of the following entities as to which he

        owned 50 percent or less of the outstanding stock in 2010:


                          Gama Mac Grup SRL


                          Aquarom Elite SRL


                          Hotel Venetia SRL


                          LCA Service SRL


                          Piscicola Murghiol SRL


                          Comprest SA


                          Top Invest SRL


        Denies that all the accounts listed are necessarily separate accounts.


    22. Denies the first and final sentences of paragraph 22. Admits the second

        sentence.

    23. Denies that Bittner was required to file FBARs for 2010 reporting his signature

        authority or control over, or interest in, all of the foreign accounts listed in

        paragraph 21. Alleges that he was required to file a single FBAR for 2010 stating

        that he had a financial interest in 25 or more accounts and stating the number,

        but was instructed by Part I, section 14 of the form not to complete Parts II or III

        of the form. Alleges Bittner did not have any knowledge regarding the existence

        of FBARs or his obligation to file them until after he returned to the United States



                                                7
Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
 Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 8 of 21 PageID #: 98



        from Romania in 2011, and that upon learning of his obligation he promptly took

        steps to file any required forms.

    24. Admits that Bittner had signature authority or control over and an interest in the

        accounts listed in paragraph 21 in his name. Denies that he had signature

        authority or control over the accounts listed in the names of entities. Admits that

        he had an “interest” as defined for purposes of FBAR forms in the accounts of

        the listed entities with the exception of the following entities as to which he

        owned 50 percent or less of the outstanding stock in the year at issue:


                          Aquarom Elite SRL


                          LCA Service SRL


                          Piscicola Murghiol SRL


                          Comprest SA


        Denies that all the accounts listed are necessarily separate accounts.


    25. Denies the first and final sentences of paragraph 25. Admits the second

        sentence.

    26. Denies that Bittner was required to file FBARs for 2011 reporting his signature

        authority or control over, or interest in, all of the foreign accounts listed in

        paragraph 24. Alleges that Bittner was required to file a single FBAR for 2011

        stating that he had a financial interest in 25 or more accounts and stating the

        number, but was instructed by Part 1, section 14 of the form not to complete

        Parts II or III of the form. Alleges that Bittner did not have any knowledge



                                                8
Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
 Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 9 of 21 PageID #: 99



        regarding the existence of FBARs or his obligation to file them until he returned

        to the United States from Romania in 2011, and alleges that upon learning of his

        obligation he promptly took steps to file any required forms.

    27. Denies. Alleges that 31 U.S.C. § 5321(a)(5)(B)(i) imposes a maximum penalty of

        $10,000 per form for non-willful violations.

    28. Admits that Bittner did not timely file FBARs for 2007 through 2011, but denies

        that he had “signatory authority” or “financial interest” in all the accounts listed in

        paragraphs 12, 15, 18, 21 and 24. Further denies that Bittner was obligated to

        provide specific account information of the nature described in paragraphs 12,

        15, 18, 21 and 24 (name on the account; the name of the bank; account number;

        or bank location) for any foreign bank account for which he had a FBAR filing

        obligation. Alleges that Bittner was required to file a single FBAR in each year at

        issue stating that he had a financial interest in 25 or more accounts and stating

        the number, but was instructed by Part I, Section 14 of the form not to complete

        Parts II or III of the form. Admits the second sentence of paragraph 28. Alleges

        that any failure to file FBARs was unintentional and due to reasonable cause, as

        Bittner did not have any knowledge regarding the existence of FBARs or his

        obligation to file them until he returned to the United States from Romania in

        2011, and alleges that upon learning of his obligation he promptly took steps to

        file any required forms.

    29. Denies for lack of sufficient knowledge to form a belief as to the truth of the

        allegations described in paragraph 29.




                                               9
Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 10 of 21 PageID #: 100



    30. Admits the first sentence of paragraph 30 as to receipt of notice and demand for

        the years at issue but denies the remainder of the sentence for lack of sufficient

        knowledge to form a belief as to the truth of the allegations described therein.

        Admits the second sentence. Denies the third sentence. Alleges that Bittner is

        not liable for the underlying non-willful FBAR penalties pursuant to 31 U.S.C. §

        5321(a)(5)(B)(i)(ii) and thus no interest or other statutory additions are applicable.

    31. Denies.

    32. Denies the first sentence of paragraph 32 for lack of sufficient knowledge to form

        a belief as to the truth of the allegations described therein. The remaining

        sentences in paragraph 32 are statements of law as to which no response is

        required.

    33. Admits the first sentence of paragraph 33 as to the fact that Mr. Bittner signed

        several consents but denies the remainder for lack of sufficient knowledge to

        form a belief as to the truth of the allegations regarding the date of the extended

        statute of limitation for the 2007 through 2009 years. Denies the second

        sentence for lack of sufficient knowledge to form a belief as to the truth of the

        allegations described therein. Denies the third sentence for lack of sufficient

        knowledge to form a belief as to the truth of the allegations described therein.

    34. Admits the first two sentences of paragraph 34. Denies the final sentence for

        lack of sufficient knowledge to form a belief as to the truth of the allegations

        described therein.




                                              10
Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 11 of 21 PageID #: 101



    35. Denies for lack of sufficient knowledge to form a belief as to the truth of the

        allegations described in paragraph 35 as to the “date of assessment” for

        purposes of the two-year rule for filing suit.

    36. Bittner denies each and every allegation not specifically admitted to above.

        WHEREFORE, having answered the Plaintiff’s compliant, Bittner raises the

following defenses, and further alleges:


                                  First Defense – Reasonable Cause


    37. Bittner had reasonable cause for failing to file any required FBAR forms.

    38. Bittner incorporates all prior responses and allegations.

    39. Bittner was born in Romania in 1957 where he lived until 1982 during the

        communist era.

    40. Bittner attended a high school in Romania that emphasized technical education,

        and after his second year he opted into mathematics for his curriculum track. At

        the Politehnica University of Bucharest, Bittner studied mechanical and chemical

        engineering. He also served in the army for 9 months, as required. Bittner

        obtained a master’s degree in chemical engineering in 1981.

    41. In early 1982, he immigrated to the United States with the assistance of the

        Hebrew National Aid Society. Bittner learned English as a second language. He

        became a naturalized citizen in 1987 and resided in the United States until 1990.

        His first job in the U.S. was a dishwasher. He then became a plumber’s

        apprentice. Later, he obtained a master plumbing certificate. Bittner then

        worked as a plumber with various employers until he moved back to Romania

        while also fixing up houses on the side.


                                               11
Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 12 of 21 PageID #: 102



    42. Bittner has never taken any educational courses in accounting, law, or taxation.

    43. Bittner moved back to Romania in 1990 where he lived until late 2011. He

        returned following the revolution and fall of communism because he believed

        there would be opportunity for a better life in his home county. Upon his return,

        he registered with the United States embassy.

    44. During those two decades in Romania, he made only 3–4 short trips back to the

        United States to visit family, primarily his older sister and brother-in-law.

    45. During the long period Bittner lived in Romania, he had no awareness that FBAR

        forms existed or that, as a naturalized US citizen who resided in Romania, he

        was obligated to file such forms.

    46. While in Romania, Bittner did file some Form 1040 tax returns in the 1990s

        reporting U.S. sourced income from his minority interest in a restaurant operated

        by his sister and brother-in-law. His brother-in-law prepared those returns on his

        behalf.

    47. After returning to the United States and discovering he had been required to file

        tax returns (reporting worldwide income) and FBARs, Bittner hired CPA Beckley

        with the goal of getting into compliance with those filing obligations. Bittner found

        CPA Beckley from looking online for a local accountant who had experience with

        people in his situation. CPA Beckley advertised on his website that he had the

        expertise to advise U.S. citizens who earned money from outside the country.

    48. Bittner informed CPA Beckley that he had foreign income; bank accounts; and

        business interests, and he supplied CPA Beckley with information requested of

        him about those items. Mr. Beckley prepared Forms 1040 for the years 1990 to



                                              12
Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 13 of 21 PageID #: 103



        2011 and FBARs for the years 1996 through 2011. Bittner reviewed and signed

        those forms, and CPA Beckley filed them on his behalf. Unknown to Bittner, Mr.

        Beckley made many errors in the preparation of those forms, including advising

        Bittner that the annual FBARs only required disclosure of his bank account with

        the highest balance. Although he prepared and filed the Forms 1040 and the

        FBARs simultaneously, CPA Beckley checked the “no” box on Schedule B of all

        the Forms 1040 to the question regarding whether Bittner had foreign bank

        accounts. CPA Beckley did so due to gross negligence, and Bittner did not catch

        that the wrong boxes had been checked on Schedule B of all the Forms 1040.

    49. After discovering that a myriad of compliance issues had emerged from the tax

        returns prepared by CPA Beckley, Bittner engaged tax counsel and a new CPA.

        On September 25, 2013, Bittner filed amended FBARs, disclosing all bank

        accounts and balances.

    50. Title 31 U.S.C. Section 5321(a)(5)(B) provides that no FBAR penalty shall be

        imposed if the violation was due to reasonable cause and the balance in the

        account was properly reported, i.e., is subsequently reported.


          Second Defense – Penalty Exceeds the Amount Authorized by Statute


    51. Plaintiff has asserted FBAR penalties that far exceed the amount allowable under

        the statute.

    52. Bittner incorporates all prior responses and allegations.

    53. Under 31 U.S.C. § 5321(a)(5) a non-willful FBAR penalty cannot exceed $10,000

        per form.




                                              13
Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 14 of 21 PageID #: 104



    54. For each year 2007 through 2011, Bittner had 25 or more accounts in which he

        had a “financial interest.” The applicable FBAR forms and accompanying

        instructions state that persons who have financial interests in 25 or more bank

        accounts are to file a single FBAR form stating that fact and stating the number

        of accounts, but are specifically not to complete Parts II or III of the form. Bittner

        thus was required only to file one FBAR annually with limited information, and his

        innocent failure to timely file that annual FBAR constitutes only a single violation

        of the statute, punishable at most by $10,000.

    55. Plaintiff’s imposition of $2,720,000 in FBAR penalties is an erroneous

        computation and inconsistent with 31 U.S.C. § 5321(a)(5), the corresponding

        regulations, and the FBAR instructions. The maximum non-willful FBAR penalty

        is $10,000 per violation (FBAR form) for a total of $50,000 for the years at issue

        in this case.


                            Third Defense – Arbitrary and Capricious


    56. Plaintiff acted arbitrarily and capriciously in assessing the FBAR penalty.

    57. Bittner incorporates all prior responses and allegations.

    58. For reasons unknown, Bittner was singled out for excessively harsh treatment far

        greater than similarly situated persons.

    59. Under the IRS Streamlined Foreign Offshore Procedures, persons who resided

        outside the United States for at least one of the three prior years, and who non-

        willfully failed to report income from a foreign financial asset and pay tax as

        required by U.S. law and failed to file FBARs with respect to a foreign financial

        account may file three years of delinquent returns, six years of FBARs, and pay


                                               14
Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 15 of 21 PageID #: 105



        any tax and interest due, but will not be subject to failure-to-file and failure-to-pay

        penalties, accuracy-related penalties, information return penalties, or FBAR

        penalties.

    60. On September 24, 2014, Bittner formally requested treatment under the IRS

        Streamlined Filing Compliance Procedure, but even though he qualified, he was

        arbitrarily and capriciously denied such treatment.

    61. In addition, even outside of the IRS Streamlined Filing Compliance Procedure,

        individuals who in similar circumstances innocently fail to file FBARs on foreign

        bank accounts are typically subject to maximum penalties of $10,000 per year

        and often less or nothing. IRM 4.26.16.6.4.1(1); IRS FS 2011-13.

    62. Such treatment is prescribed in the IRS’s Internal Revenue Manual (IRM”).

        Under the IRM, examiners typically will recommend one FBAR penalty per open

        year, regardless of the number of unreported accounts. IRM 4.26.16.6.4.1(1).

        The IRS arbitrarily and capriciously denied such treatment. The IRS arbitrarily

        and capriciously failed to apply its FBAR penalty mitigation guidelines under IRM

        Exhibit 4.26.16-1, even though Mr. Bittner clearly qualified for such. The IRS

        provided no evidentiary basis to deny penalty mitigation, other than unsupported

        factual assertions by the examiner. The IRS engaged in no reasoned decision

        making in not applying its mitigation guidelines.


    63. The IRS’s arbitrary conduct violates Bittner’s right to be treated like similarly

        situated taxpayers, his right to due process and his right to equal protection

        under the law.




                                              15
Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 16 of 21 PageID #: 106



                                     Fourth Defense – Violation of APA


    64. Plaintiff’s calculation and assessment of the nonwillful FBAR penalties at the

        agency level violated the Administrative Procedures Act (“APA”).

    65. Bittner incorporates all prior responses and allegations.

    66. The IRS’s findings, actions, and conclusions concerning the assessment of

        FBAR penalties are subject to judicial review under 5 U.S.C. § 706.

    67. The IRS’s justification for imposing a $10,000 nonwillful FBAR penalty for each

        alleged account was arbitrary, capricious, an abuse of discretion, and

        unwarranted by the facts.

    68. The IRS Revenue Agent’s report concludes, “the nonwillful penalty with no

        mitigation is recommended. Mr. Bittner does not have reasonable cause for

        failure to file FBARs. In addition, Mr. Bittner does not qualify for any mitigation of

        the penalties.” IRS Form 886-A, pg. 24.

    69. In fact, the IRS did not properly apply, or failed to apply, its own guidelines

        outlined in the 2015 Memorandum1 and Internal Revenue Manual (“IRM”)

        sections 4.26.16.6.4 — Penalty for Nonwillful FBAR Violations (11-06-2015),

        4.26.16.6.4.1 — Penalty for Nonwillful Violations – Calculation (11-06-2015),

        4.26.16.6.6 — Mitigation (11-06-2015), 4.26.16.6.6.1 — Mitigation Threshold

        Conditions (11-06-2015), 4.26.16.6.7 — FBAR Penalties - Examiner Discretion

        (11-06-2015), 4.26.16.6.8 — Managerial Involvement and Approval of FBAR




1SBSE-04-051500025, Memorandum, Interim Guidance for Report of Foreign Bank and Financial
Accounts (FBAR) Penalties, from Heather C. Maloy, Karen M. Schiller, and Sunita B. Lough, dated May
13, 2015.


                                                 16
Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 17 of 21 PageID #: 107



        Penalties (11-06-2015), and Exhibit 4.26.16-1 — FBAR Penalty Mitigation

        Guidelines for Violations Occurring After October 22, 2004 (11-06-2015).

    70. In calculating the nonwillful penalty, the IRM instructs examiners:

        (1) After May 12, 2015, in most cases, examiners will recommend one
        penalty per open year, regardless of the number of unreported foreign
        accounts. The penalty for each year is limited to $10,000. Examiners
        should still use the mitigation guidelines and their discretion in each case
        to determine whether a lesser penalty amount is appropriate.
        (2) For multiple years with nonwillful violations, examiners may determine
        that asserting nonwillful penalties for each year is not warranted. In those
        cases, examiners, with the group manager's approval after consultation
        with an Operating Division FBAR Coordinator, may assert a single
        penalty, not to exceed $10,000, for one year only.
        (3) For other cases, the facts and circumstances (considering the conduct
        of the person required to file and the aggregate balance of the unreported
        foreign financial accounts) may indicate that asserting a separate
        nonwillful penalty for each unreported foreign financial account, and for
        each year, is warranted. In those cases, examiners, with the group
        manager's approval after consultation with an Operating Division FBAR
        Coordinator, may assert a separate penalty for each account and for each
        year. The examiner's workpapers must support such a penalty
        determination and document the group manager's approval.
        (4) In no event will the total amount of the penalties for nonwillful violations
        exceed 50 percent of the highest aggregate balance of all unreported
        foreign financial accounts for the years under examination.
        IRM 4.26.16.6.4.1 — Penalty for Nonwillful Violations – Calculation (11-06-2015)
        (emphasis added).
        The IRS examiner’s report failed to address any facts and circumstances that

        warrant deviation from the general rule of one $10,000 penalty per year. Nothing

        in the exam report nor the examiner’s workpapers supported the assertion of

        separate nonwillful penalties for each account for each year. Application of the

        mitigation guidelines is separate from the general limitation of one $10,000

        nonwillful penalty per year for most cases, used to determine whether a lesser




                                              17
Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 18 of 21 PageID #: 108



        penalty amount is appropriate, but the IRS examiner conflated these concepts,

        resulting in disparate treatment of Mr. Bittner.

    71. With respect to the IRS examiner’s conclusion that “Mr. Bittner does not qualify

        for any mitigation of the penalties”, it is predicated on findings not supported by

        the factual evidence as well as findings that conflict with fundamental taxpayer

        rights.

    72. The decision to deny Bittner treatment under the Streamlined Foreign Offshore

        Procedures was arbitrary, capricious, an abuse of discretion, and unwarranted by

        the facts. The purported reason for denying him such treatment was that he was

        under examination. However, the only reason Bittner was under examination

        was because he made a voluntary disclosure of unreported foreign income and

        bank accounts.


                                      Fifth Defense – Excessive Fines


    73. The FBAR penalties asserted in the Complaint violate the Excessive Fines

        Clause of the Eighth Amendment to the Constitution.

    74. Bittner incorporates all prior responses and allegations.

    75. The Eighth Amendment requires that any fine be “proportionate” to the conduct it

        seeks to punish.

    76. Plaintiff’s assessment of astronomical penalties of nearly $3 million against

        Bittner for not timely filing 5 FBAR forms is far in excess of any appropriate

        punishment for his non-willful conduct with respect to those statutory violations.

    77. Bittner is a dual citizen, who resided in Romania for all years at issue.




                                                 18
Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 19 of 21 PageID #: 109



    78. Bittner had no knowledge that the FBAR forms even existed or that he was

        required to file them.

    79. Bittner’s failure to timely file FBARs was not connected with tax avoidance.

    80. Between 11 and 18 of the bank accounts each year had balances below $10,000

        and as little as $1.

    81. Bittner acted in good faith. Once he discovered that he should have filed the

        forms, he promptly engaged CPA Beckley with the goal of getting into

        compliance with his filing obligations.



                              Sixth Defense – Improper Criminal Sanction


    82. Imposing nearly a $3 million cumulative penalty against Bittner for non-willful

        information reporting violations constitutes a criminal sanction as opposed to a

        civil penalty.


    83. Such amount bears no relationship to any legitimate basis for a civil penalty and

        is necessarily criminal punishment.

    84. Before a criminal sanction may be imposed, Bittner must first be charged with a

        crime by indictment or information, neither of which has happened.


                           Seventh Defense – Unconscionable Punishment


    85. It is unconscionable for Plaintiff to assess and now seek to collect fines of nearly

        $3 million against Bittner for innocent conduct that the government admits was

        entirely non-willful and was voluntarily disclosed to the government.

    86. Bittner incorporates all prior responses and allegations.


                                               19
Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 20 of 21 PageID #: 110



    87. For the years at issue, Bittner was technically required to file 5 FBARs simply

        stating limited filer information and the number of foreign accounts in which he

        had a financial interest. Nothing further was required.

    88. Bittner is a dual citizen, who lived in Romania for over 20 years before returning

        to the U.S. He had no knowledge that FBAR forms existed or that he had any

        obligation to file them during the years at issue.

    89. As soon as Bittner returned to the United States in late 2011 and discovered that

        he had been required to file these forms, he promptly engaged CPA Beckley with

        the goal of getting into compliance with his filing obligations, and h voluntarily

        disclosed the accounts.

    90. Bittner acted innocently and in good faith and the government admits that any

        failure with respect to his FBAR obligations were non-willful.

    91. There is no legitimate basis to impose a civil fine of nearly $3 million against a

        citizen under these circumstances.


                                              Jury Demand


    92. Bittner demands a trial by jury on all issues triable by a jury.


        WHEREFORE, Plaintiff should take nothing request in its prayer for relief, the

    Court should determine that Bittner has no liability for FBAR penalties, the complaint

    should be dismissed with PREJUDICE, and the Court should provide such other and

    further relief as the Court may deem proper.


    Dated: January 2, 2020                    Respectfully submitted,


                                                     CLARK HILL STRASBURGER

                                                20
Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
Case 4:19-cv-00415-ALM Document 13 Filed 01/02/20 Page 21 of 21 PageID #: 111



                                                    By: /s/ Farley P. Katz
                                                    FARLEY P. KATZ, LEAD ATTORNEY
                                                    State Bar No. 11108790
                                                    FKatz@clarkhill.com
                                                    RACHAEL RUBENSTEIN
                                                    State Bar No. 24073919
                                                    RRubenstein@clarkhill.com
                                                    FORREST M. “TEO” SEGER III
                                                    State Bar No. 24070587
                                                    TSeger@clarkhill.com
                                                    2301 Broadway Street
                                                    San Antonio, Texas 78215
                                                    210-250-6000 Ph.
                                                    210-250-6100 Fax

                                                    ATTORNEYS FOR DEFENDANT


                                     CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on January 2, 2020, a true and correct
copy of the foregoing was electronically filed with the Clerk of Court using the CM/ECF
system, which will send notification of such filing to the following:

                 Herbert W. Linder
                 Holly M. Church
                 Attorneys, Tax Division
                 United States Department of Justice
                 717 N. Harwood, Suite 400
                 Dallas, Texas 75201
                 Herbert.W.Linder@usdoj.gov
                 Holly.M.Church@usdoj.gov
                 Attorneys for Plaintiff,
                 United States

                                                    /s/Rachael Rubenstein
                                                    RACHAEL RUBENSTEIN




                                               21
Legal\B6544\A63010\4829-5151-6080.v1-1/2/20
